DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim objected to because of the following informalities:  
Claim 1 recites “first surface” in line 5 which should read “first cutting surface” for consistency purposes.
Claim 1 recites “second surface” in line 6 which should read “second cutting surface” for consistency purposes.
Claim 2 recites “the waveguide” in line 4, which should read “the ultrasonic surgical waveguide” for consistency purposes.
Claim 2 recites “the proximate end diameter” in line 4, which should read “a proximate end diameter”.
Claim 3 recites “D1, D2, and D3, D4” in line 5, which should read “D1, D2, and D3” for clarity purposes since D4 cannot be smaller than itself.
Claim 4 recites “the waveguide” in line 4, which should read “the ultrasonic surgical waveguide” for consistency purposes.
Claim 5 recites “smaller cutting” in line 6, which should read “smaller cutting surface” for clarity purposes.
Claim 5 recites “the groove” in line 10, which should read “the arc-shaped groove” for consistency purposes.
Claim 6 recites “the waveguide” in line 4, which should read “the ultrasonic surgical waveguide” for consistency purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gee et al. (US 20160367281) [hereinafter Gee].
Regarding claim 1, Gee discloses an ultrasonic surgical blade (10) (Fig. 1),  comprising: opposing sides i.e. upper concave and lower convex sides (Fig. 1) and a thickness (Fig. 1), wherein the ultrasonic surgical blade (10) is curved (Fig. 10), and wherein the opposing sides of the ultrasonic surgical blade are provided with first and second cutting surfaces [note: tissue-cutting surface (26) is along the convex portion and tissue cutting surface (28) is along the concave portion) (Fig. 7) (para. 0042),
wherein the first cutting surface (28) is concave (Fig. 7) and the second cutting surface (26) is convex (Fig. 7), the thickness of the ultrasonic surgical blade gradually thinning along a cutting direction from a proximal end to a distal end (Fig. 10) (para. 0051),
a concave length is L1 (interpreted as L3 which ranges from 0.5 – 1.00 inches [12.7 – 25.4 mm]; para. 0050), a convex length is L2 (interpreted as L1 which ranges from 0.4 – 1.20 inches [10.16 – 30.48 mm]; para. 0047) wherein α is a bent angle of a blade center line (interpreted as α3 which ranges from 
L1 = L2 + (L2/1.5) x (D-T) x Sinα (1)
 If L2 = 10.16, D = 2, T = 1, and α = 40, than by using the formula above L1 equates to 13.43 mm which is within the range disclosed in Gee.
R1 = R2 + 2T (2)
Gee does not expressly disclose equation (2). However, since L1, L2, and the bent angle (α) is disclosed in Gee, the following equation (below) was used to find the unknown radius of curvatures (R1, R2) of the concave and convex arc lengths (L1, L2):

    PNG
    media_image1.png
    577
    573
    media_image1.png
    Greyscale

“Degree of A Curve” formula used to determine R1 and R2 [https://www.tekportal.net/degree-of-curve/]
[Note: “30” in the formula above equates to the total arc length i.e. L1 or L2 and “15” equates to half of the arc length i.e. half of L1 or half of L2.]
If half of L1 = 6.72 [since L1 =13.43], half of L2 = 5.08 [since L2 = 10.16], and α = 40 [interpreted as Da], by using the formula above R1 equates to 19.65 mm and R2 equates to 14.85 mm. In order to prove that these values are proper, equation (2) can also be used to find T i.e. the thickness of the ultrasonic surgical blade distal end which is disclosed in Gee.
If R1 equates to 19.65 mm and R2 equates to 14.85 mm, by using equation (2) T equates to 2.4 mm which is within the range disclosed in Gee.
wherein the values of L1 (13.43 mm) and R1 (19.65 mm) are calculated by formulas (1) and (2), and a range of each value is ±10% i.e. L1 can equal 12.1 to 14.77 mm and R1 can equal 17.69 [T= 1.42] to 21.615 [T = 3.38] mm and still be within the ranges disclosed by Gee.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gee et al. (US 20160367281) [hereinafter Gee] in view of Balek et al. (US 20130116717).
Regarding claim 2, Gee discloses all of the limitations set forth above in claim 1, including the ultrasonic surgical blade (10) (Fig. 1) as described in claim 1. Gee further discloses an ultrasonic surgical waveguide (178) (Fig. 32) (para. 0087). However, Gee fails to disclose wherein a proximate portion of the ultrasonic surgical waveguide has first and second proximal steps, a proximate end diameter is D1, a second proximate diameter distal to the first proximal step is D2, a third proximate diameter distal to the second proximal step is D3 and a ratio among D3, D2, and D1 is: D3:D2:D1 = (0.679~0.721) : (0.7519~0.7081) : (0.97~1.03).
Balek teaches a concave/convex ultrasonic surgical blade, comprising a waveguide (80) (Fig.8), wherein a proximate portion (Fig. 8) of the ultrasonic surgical waveguide (80) has first and second proximal steps (interpreted as first and second gain steps located at distance D_82 and D_83) (see Fig. 8),  a proximate end diameter is D1 (interpreted as diameter of D_82 which ranges from  0.169 to 0.171 inches [ 4.29 - 4.34 mm]), a second proximate diameter distal to the first proximal step is D2 (interpreted as diameter of D_83 which ranges from  0.149 to 0.151 inches [3.785 to 3.835 mm] ), a 
wherein a ratio among D3, D2, and D1 is: D3:D2:D1 = (0.679~0.721) : (0.7519~0.7081) : (0.97~1.03) 
In the instant application, D1 ranges from 4.5 to 5.5 mm. Therefore, the diameter range of D2 and D3 can be found using the diameter range of D1 by multiplying the ratio to the diameter i.e. 4.5 *0.97 and 5.5*1.03 will produce the diameter range for D1 which is 4.365-5.665 mm since D1 = 4.5 to 5.5 mm. Since D1 is given in the instant application, the diameter ranges of D2 and D3 can be solved and the results are as follows: D2 = 3.187 to 4.135 mm and D3 = 2.164 to 2.981 mm]. Since, D1 of Balek ranges from 4.29 - 4.34 mm, D2 of Balek ranges from 3.785 to 3.835 mm, and D3 of Balek ranges from 2.769 to 2.819 mm, the diameter ranges of Balek are within the claimed ranges of the instant application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the waveguide in Gee to include the stepped configuration as taught by Balek in order to control the gain of the longitudinal vibration along the waveguide and to tune the waveguide to the resonant frequency of the system (para. 0048).

    PNG
    media_image2.png
    269
    718
    media_image2.png
    Greyscale

Annotated Fig. 8[a] of Balek
	Regarding claim 4, Modified Gee discloses an ultrasonic scalpel (ultrasonic surgical instrument (110)) (Fig. 32 of Gee), comprising: a hand piece (handle assembly (112)) (Fig. 32 of Gee), and the ultrasonic surgical waveguide (see Fig. 8 of Balek) according to claim 2.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beaupre (US 11058449) in view of Olsen et al. (US 20140005701) [hereinafter Olsen].
Regarding claim 5, Beaupre discloses an ultrasonic surgical blade (24) (Fig. 4A), comprising: cutting surfaces on both upper and lower sides of the ultrasonic surgical blade (blade faces 28 and 34) (Fig. 4B) (col. 10 lines 8-14); relative to the upper and lower sides, a left side of the ultrasonic surgical blade has a gradually smaller cutting surface toward a distal end of the ultrasonic surgical blade (Fig. 4D);
wherein a proximate end of the ultrasonic surgical blade (segment (A)) (Fig. 4A) has an arc-shaped groove (Fig. 4B) and is located at a same side as the gradually smaller cutting surface (Fig. 4D).
However, Beaupre fails to disclose wherein the arc-shaped groove is within 1/4 wavelength from the distal end. 
Olsen teaches an ultrasonic blade (1000) (Fig. 58) (para. 0202) comprising an arc-shaped segment at a proximate end of the blade (Fig. 58), wherein the [arc-shaped] groove is within 1/4 wavelength from the distal end (Fig. 58; para. 0202) for the purpose of balancing the blade by positioning a node (1016) at a point of tangency between the straight and curved sections, thereby increasing the active area of the curved section of the blade used to treat tissue (para. 0202-0203).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the arc-shaped groove in Beaupre to include the arc-shaped groove within 1/4 wavelength from the distal end as taught by Olsen in order to balance the blade by .	
Claims 6-8 is rejected under 35 U.S.C. 103 as being unpatentable over Beaupre (US 11058449) in view of Olsen et al. (US 20140005701) [hereinafter Olsen] and further in view of Balek et al. (US 20130116717).
Regarding claim 6, Modified Beaupre discloses all of the limitations set forth above in claim 5, including the ultrasonic surgical blade (24) (Fig. 4A of Beaupre) as described in claim 5. Modified Beaupre further discloses (12) (Fig. 1) (col. 3 lines 60-67 of Beaupre), comprising the ultrasonic surgical blade (24) as described in claim 5. However, Modified Beaupre fails to disclose wherein a proximate portion of the ultrasonic surgical waveguide having first and second proximal steps, and a proximate end diameter is D21, a second proximate diameter distal to the first proximal step is D22, a third proximate diameter distal to the second proximal step is D23, and wherein a ratio among them D21, D22, and D23 is: D23 : D22 : D21 = (0.6014~ 0.6386) : (0.7004~0.6596) : (0.97~ 1.03)
Balek teaches a concave/convex ultrasonic surgical blade, comprising a waveguide (80) (Fig.8), wherein a proximate portion (Fig. 8) of the ultrasonic surgical waveguide (80) has first and second proximal steps (interpreted as first and second gain steps located at distance D_82 and D_83) (see Fig. 8),  a proximate end diameter is D21 (interpreted as diameter of D_82 which ranges from  0.169 to 0.171 inches [ 4.29 - 4.34 mm]), a second proximate diameter distal to the first proximal step is D22 (interpreted as diameter of D_83 which ranges from  0.149 to 0.151 inches [3.785 to 3.835 mm] ), a third proximate diameter distal to the second proximal step is D23 (interpreted as diameter of D_84 which ranges from  0.109 to 0.111 inches [or 2.769 to 2.819 mm]) (para. 0060; see annotated Fig. 8[a] of Balek below]) and 
wherein a ratio among them D21, D22, and D23 is: D23 : D22 : D21 = (0.6014~ 0.6386) : (0.7004~0.6596) : (0.97~ 1.03) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the waveguide in Gee to include the stepped configuration as taught by Balek in order to control the gain of the longitudinal vibration along the waveguide and to tune the waveguide to the resonant frequency of the system (para. 0048).
 [Note: Modified Beaupre in view of Balek does not expressly disclose the proximate end diameter of the waveguide (D21) ranging between 4.85-6.18 mm as required by the claim (D21 of Balek equates to 4.29 - 4.34 mm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Modified Beaupre in view of Balek to have a maximum proximal diameter of between 4.85 - 6.18 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
In the instant case, the device of Modified Beaupre would not operate differently with the claimed diameter and since the proximate end diameter of the waveguide (D21) is intended to be larger 

    PNG
    media_image2.png
    269
    718
    media_image2.png
    Greyscale

Annotated Fig. 8[a] of Balek

Regarding claim 7, Modified Beaupre discloses an ultrasonic scalpel (ultrasonic surgical device (110)) (Fig. 3A of Beaupre), comprising: a hand piece (172) (Fig. 3A of Beaupre) and the ultrasonic surgical waveguide of claim 6 [as taught by Balek], wherein the hand piece (172), the ultrasonic surgical waveguide, as taught by Balek, and the ultrasonic surgical blade (24/124) (Fig. 3A of Beaupre) are connected in sequence (Fig. 3B of Beaupre).
Regarding claim 8, Modified Beaupre discloses a method of using the ultrasonic scalpel (ultrasonic surgical device (110)) (Fig. 3A of Beaupre) according to claim 7, wherein the method comprises cutting using the ultrasonic surgical blade (24/124) (Figs. 3A-B of Beaupre) (col. 7 lines 45-59 of Beaupre).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 discloses a wave guide comprising a plurality of sections (D4), wherein D4 is smaller than D1, D2, and D3. However, Balek of Modified Gee discloses the radius cutouts R_82 and R_83 [interpreted as the plurality of sections of the waveguide] equate to 0.063 inches [1.6 mm] for the radius, thereby D4 is 0.126 inches [3.2 mm] for the diameter which is larger than D3 which is 2.769 to 2.819 mm. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771